838 F.2d 1209Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Davis BURRELL, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA, DEPARTMENT OF CORRECTIONS, STATEPENITENTIARY, Defendant-Appellee.
No. 87-1608.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 21, 1987.Decided:  Feb. 1, 1988.

Charles Davis Burrell, appellant pro se.
Mark Ralph Davis, Office of Attorney General of Virginia, for appellee.
Before K.K. HALL, JAMES DICKSON PHILLIPS, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order enforcing appellant's settlement agreement is without merit.  We find no abuse of discretion in the court's award of $250 to the Commonwealth as its costs for enforcing the settlement agreement.  To the extent that appellant challenges court rulings made prior to the settlement date, his claims are moot.  Appellant's motions to proceed in forma pauperis and for appointment of counsel are denied.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Burrell v. Commonwealth of Virginia, C/A No. 86-267-R (E.D.Va. Mar. 30, 1987).


2
AFFIRMED.